Fourth Court of Appeals
                                          San Antonio, Texas
                                                 June 18, 2015

                                             No. 04-15-00114-CV



                             Hari Prasad KALAKONDA and Latha Kalakonda,
                                             Appellants

                                                    v.
                                                     /s
                                         ASPRI INVESTMENTS, LLC,
                                                  Appellee

                         From the 45th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2014-CI-16394
                                Honorable Karen H. Pozza, Judge Presiding

                                                   ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to July 17, 2015.

                                                                              PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:              Michael D. Conner                               Latha Kalakonda
                 Michael D Conner - Hirsch & Westheimer PC       5002 Newcastle Ln.
                 1415 Louisiana                                  San Antonio, TX 78249
                 36th Floor
                 Houston, TX 77002

                 Hari Prasad Kalakonda
                 5002 Newcastle Ln.
                 San Antonio, TX 78249